Name: Council Regulation (EU) No 1118/2014 of 8 October 2014 concerning the allocation of fishing opportunities under the Implementation Protocol to the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of Senegal
 Type: Regulation
 Subject Matter: international affairs;  European construction;  Africa;  fisheries;  economic policy
 Date Published: nan

 23.10.2014 EN Official Journal of the European Union L 304/41 COUNCIL REGULATION (EU) No 1118/2014 of 8 October 2014 concerning the allocation of fishing opportunities under the Implementation Protocol to the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of Senegal THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Union and the Republic of Senegal negotiated a Sustainable Fisheries Partnership Agreement (the Agreement) and an Implementation Protocol thereto (the Protocol) granting EU vessels fishing opportunities in waters in which the Republic of Senegal exercises its sovereignty or jurisdiction with regard to fishing. (2) On 8 October 2014 the Council adopted Decision 2014/733/EU on the signing, on behalf of the European Union, and provisional application of a Sustainable Fisheries Partnership Agreement between the European Union and the Republic of Senegal and the Implementation Protocol thereto (1). (3) The method for allocating the fishing opportunities among the Member States should be defined, both for the period of provisional application and for the duration of the Protocol. (4) If it appears that the fishing authorisations or opportunities allocated to the Union by virtue of the Protocol are not fully exhausted, the Commission will inform the Member States thereof in accordance with Council Regulation (EC) No 1006/2008 (2). If no reply is received within a time limit to be set by the Council, this will be considered as confirmation that the vessels of the Member State concerned are not making full use of their fishing opportunities during the period in question. That time limit should be set. (5) To ensure the continuity of the fishing activities of Union vessels, the Protocol provides for its application by the parties on a provisional basis from the date of its signature. This Regulation should therefore apply from the date of signing of the Protocol, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities set out in the Protocol shall be allocated among the Member States as follows: (a) tuna seiners: Spain 16 vessels France 12 vessels (b) pole-and-line vessels: Spain 7 vessels France 1 vessel (c) trawlers: Spain 2 vessels 2. Regulation (EC) No 1006/2008 shall apply without prejudice to the Partnership Agreement. 3. If applications for fishing authorisations from the Member States referred to in paragraph 1 do not exhaust the fishing opportunities set out in the Protocol, the Commission shall consider applications for fishing authorisations from any other Member State in accordance with Article 10 of Regulation (EC) No 1006/2008. 4. The time limit within which the Member States must confirm that they are not fully exhausting the fishing opportunities granted to them under the Agreement, as provided by Article 10(1) of Regulation (EC) No 1006/2008, is set at 10 working days as from the date on which the Commission communicates this information to them. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from the date of signature of the Protocol. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 8 October 2014. For the Council The President M. LUPI (1) See page 1 of this Official Journal. (2) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters, amending Regulations (EEC) No 2847/93 and (EC) No 1627/94 and repealing Regulation (EC) No 3317/94 (OJ L 286, 29.10.2008, p. 33).